Citation Nr: 1456511	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Entitlement to service connection for bilateral hearing loss disability.

Entitlement to service connection for residuals of bilateral ear surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to April 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is etiologically related to the Veteran's active service.

2.  Residuals of bilateral ear surgery, to include tinnitus, are etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A.           §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Residuals of bilateral ear surgery, to include tinnitus, were incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required before the Board decides these claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

The Veteran contends that he has bilateral hearing loss disability and residuals of bilateral ear surgery, to include tinnitus, due to noise exposure in active service.  The Veteran's DD Form 214 shows that he served as a helicopter repairer and scout.  

The Veteran's service treatment records are negative for evidence of hearing loss upon induction.  A July 1977 examination report indicates that the Veteran's hearing acuity was within normal limits according to pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
25
15
10
20
15

Additional examination reports demonstrate a bilateral shift in hearing acuity, with hearing loss disability in the left ear, as indicated in an August 1981 examination report, which notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
0
5
15
LEFT
15
25
25
40
40

A February 1985 examination noted the Veteran had mild high frequency sensorineural hearing loss in the left ear according to pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
10
20
LEFT
25
20
10
40
45

In a December 2012 VA examination, the Veteran reported working as a helicopter repairman during active service, occupational noise exposure as a truck driver, and recreational noise exposure racing cars.  The Veteran indicated that he had two surgeries in each ear in the 1990s, with a constant "clogged" feeling and tinnitus in his ears ever since.  

Diagnostic testing results were reported and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
45
50
LEFT
50
50
35
60
70

The examiner noted the Veteran had abnormal ear canals and tympanic membrane appearance bilaterally, consistent with surgical ears, and excellent word recognition.  The Veteran was diagnosed with mixed bilateral hearing loss.  The examiner opined that tinnitus was as likely as not a symptom associated with hearing loss and found hearing loss was aggravated beyond the normal progression due to the Veteran's military service because the Veteran had normal hearing bilaterally at enlistment and there was a bilateral shift in hearing while in service with mild high frequency hearing loss in the left ear at separation.

In an October 2014 hearing, the Veteran testified that he served as a helicopter repairman and was exposed to helicopter noise, artillery ranges, and loud truck noise in the motor pool with hearing protection.  The Veteran stated that he noticed discharge from his ear when he separated from service and was told it was caused by a perforated eardrum; he indicated that he continued to have trouble with his ears until a 1990 ear surgery.  The Veteran also stated that he began experiencing constant ringing in his ears after the surgery, but had also experienced intermittent tinnitus since he was in the military. 

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss disability and residuals of bilateral ear surgery.

The Board notes that the results of the December 2012 VA examination report establish current bilateral hearing loss and tinnitus.  The Board finds the Veteran's statements concerning his in-service military noise exposure to be competent and credible.  The Veteran's statements of repairing helicopters are bolstered by his identified military occupational specialty of helicopter repairer and scout.  In addition, the Veteran had left ear hearing loss disability during active service.  Moreover, the Board finds that the December 2012 VA examiner's statement that the Veteran's hearing loss was aggravated beyond a normal progression in service and that tinnitus was as likely as not associated with hearing loss places the evidence in favor of the claims at least in equipoise with that against the claims.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  

Accordingly, entitlement to service connection for bilateral hearing loss disability and residuals of bilateral ear surgery, to include tinnitus, is warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


